DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-13) in the reply filed on April 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
This application is in condition for allowance except for the presence of claims 14-15 directed to invention non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a manufacturing method for a structure comprising among other steps, steps of preparing a first photosensitive layer on one surface of a first support, bonding the first photosensitive layer and one surface of a substrate so that the first photosensitive layer and the substrate are in contact with each other; performing a first exposure of the first photosensitive layer bonded to the substrate via the first support; removing the first support after the first exposure; performing a second exposure of the first photosensitive layer after the first support is removed via a photomask and developing the first photosensitive layer after the first exposure and the second exposure, along with specific exposure conditions as recited in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yaginuma et al (U.S.Pat. 9,205,650); Fabinski et al (U.S.Pat. 8,728,713); Noelscher et al (U.S.Pat. 8,043,794) and Patel et al (U.S.Pat. 6,451,505) disclose manufacturing methods for a structure and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/25/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882